  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 1 of 23 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

       ACTIFIO, INC.,                            )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )      C.A. No. _______________
                                                 )
       RUBRIK, INC.,                             )      JURY TRIAL DEMANDED
                                                 )
                       Defendant.                )
                                                 )



                                           COMPLAINT

       Plaintiff Actifio, Inc. (“Actifio”), for its Complaint against Defendant Rubrik, Inc.

(“Rubrik”), alleges as follows:

                                      NATURE OF THE ACTION

       1.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1, et seq.

       2.      Rubrik has infringed, continues to infringe, contributes to the infringement of, and

induces the infringement by others of at least one claim of each of U.S. Patent Nos. 6,732,244

(“the ’244 patent”), 6,959,369 (“the ’369 patent”), 9,495,435 (“the ’435 patent”), and 10,013,313

(“the ’313 patent”) (collectively, the “Asserted Patents” or the “Patents-in-Suit”).

       3.      Actifio seeks damages and an injunction enjoining Rubrik’s unlawful infringement

of Actifio’s intellectual property.

                                       THE CONTROVERSY

       4.      Actifio brings this action to prevent Rubrik’s continued misappropriation and use

of Actifio’s patented inventions, to compensate Actifio for Rubrik’s past and repeated acts of
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 2 of 23 PageID #: 2




infringement, and to prevent Rubrik from continuing to harm Actifio by competing against Actifio

using Actifio’s own patented inventions.

       5.      Actifio was founded in 2009 by Ash Ashutosh and David Chang. Mr. Ashutosh

and Mr. Chang are successful entrepreneurs who previously co-founded other companies,

including AppIQ in 2001, which was acquired by Hewlett-Packard in 2005. They again joined

together in 2009 to found Actifio.

       6.      Under Mr. Ashutosh’s and Mr. Chang’s leadership, Actifio invented a whole new

field of data management: “copy data management.” Copy data management addresses the

problems associated with proliferating copies of data that are generated for a wide variety of

purposes, by a variety of applications, using a combination of data management and storage

technologies, including data virtualization.

       7.      Conventional techniques used a collection of applications for various data

management functions such as backup of data, replicating data to a remote location (for disaster

recovery purposes), and data archiving (for long term use), with each application “managing the

different parts of the lifecycle.” ’435 patent at 5:40-44.

       8.      Rather than managing each copy of the data independently through different

hardware and software, Actifio’s copy data management solution brought a unified, streamlined,

and highly-space and cost efficient approach to data management. Actifio’s approach uses a

“single [golden] master copy of the application data,” from which “each data management function

may make additional copies as needed.” Id. at 6:43-54.

       9.      Actifio pioneered the technology that combined the benefits of a single data

management software across the entire lifecycle of application data with the instant access and

standard interface of a storage system.



                                                  2
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 3 of 23 PageID #: 3




       10.     Actifio’s pioneering and innovative technology enables its customers to

instantaneously create, access, and manage copy data instead of needing an array of proprietary

software and a vast assortment of storage hardware to manage copy data.

       11.     Actifio’s innovation has garnered many accolades. For example, Actifio has been

recognized by Forbes magazine as one of the top 50 “most promising companies” in the United

States; CRN recognized Actifio as one of the “20 Coolest Cloud Software Vendors”; TechTarget

recognized Actifio as one of the “Top 20 Cloud Backup Services” in 2019; Solutions Review

recognized Actifio in “Best of Backup and Disaster Recovery Solutions” for both 2018 and 2019;

and Enterprise Solution recognized Actifio as one of the “20 Top Enterprise Data Storage

Vendors” in 2018.

       12.     The United States Patent and Trademark Office has awarded Actifio more than 57

United States patents since Actifio’s founding in 2009. Actifio also acquired two patents from its

longtime business partner, IBM Corporation, which describe and claim techniques to make and

quickly recover virtual copies of data, and are fundamental to copy data management in present-

day computing systems.

       13.     While Actifio spent many years developing the technologies that unleashed the

entire copy data management space, Rubrik took a decidedly different tack. Rather than invest the

time and expense of developing its own technologies, Rubrik used Actifio’s pioneering

technologies as a shortcut to success in the copy data management space, and gained market share

at Actifio’s expense. Recent announcements by Rubrik indicate that Rubrik intends to accelerate

its expansion into this space and infringement of Actifio’s intellectual property. Actifio therefore

seeks preliminary and permanent injunctive relief to stop Rubrik’s improper infringement of the

Asserted Patents.



                                                 3
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 4 of 23 PageID #: 4




                                                PARTIES

       14.     Actifio is a Delaware corporation with a principal place of business at 333 Wyman

Street, Waltham, Massachusetts 02451.

       15.     Actifio is a developer of innovative data management products and services

including inventions covered by the Asserted Patents.

       16.     On information and belief, Defendant Rubrik, Inc. is a Delaware corporation with

a principal place of business at 1001 Page Mill Road, Building 2, Palo Alto, California 94304.

Rubrik can be served through its registered agent, The Corporation Trust Company, Corporation

Trust Center 1209 Orange St., Wilmington, Delaware 19801.

       17.     Upon information and belief, Rubrik makes, uses, sells, offers for sale, and/or

imports into the United States certain software and hardware products, including for example its

CDM software and network appliances that implement this software (e.g., Rubrik’s “Brik”

appliances) (collectively the “Accused Products”) that infringe at least one claim of the Asserted

Patents.

                                 JURISDICTION AND VENUE

       18.     This is an action arising under the patent laws of the United States, 35 U.S.C. §§

271, et seq., to enjoin infringement and obtain damages resulting from Rubrik’s unauthorized

making, using, offering for sale, and/or selling the Accused Products.

       19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, Title 35 United States

Code, including 35 U.S.C. §§ 1 et seq.




                                                 4
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 5 of 23 PageID #: 5




       20.     This Court has personal jurisdiction over Rubrik because, on information and

belief, Rubrik is a corporation organized and existing under the laws of the State of Delaware and

thus has sufficient minimum contacts with this forum.

       21.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), because on

information and belief, Rubrik is a corporation organized and existing under the laws of the State

of Delaware and thus resides in this district.

                                    THE PATENTS-IN-SUIT

       A.      U.S. Patent No. 6,732,244

       22.     Actifio is the sole and exclusive owner, by assignment, of all right, title, and interest

in U.S. Patent 6,732,244, entitled “Instant Virtual Copy Technique with Expedited Creation of

Backup Dataset Inventory from Source Dataset Inventory.” The ’244 patent was duly and legally

issued by the U.S. Patent and Trademark Office on May 4, 2004. The named inventors of the ’244

patent are Lyn Lequam Ashton, Anthony Steve Pearson, Anand Rao Savur, and John Glenn

Thompson. A copy of the ’244 patent is attached as Exhibit 1.

       23.     Prior to the ’244 patent, prior art systems suffered significant drawbacks, especially

with respect to large backup volumes, which “can involve tens of thousands of files.” ’244 patent

at 1:66-2:16. Although the prior art techniques allowed for an “instant virtual copy” of that data—

i.e., “creat[ing] a virtual target volume identical to the source volume”—they did not allow for

quick retrieval of an individual dataset (or individual file) within the backed up volume of data.

Id. at 2:1-4. If a user needed to retrieve an individual dataset within the backed up data, the “usual

procedure [was] to identify the source dataset on a source volume and then utilize other directories

to identify the backup volume counterpart to that source volume.” Id. at 2:5-8. Another way was

to have “an independent background process review[] the contents of the backup volumes and



                                                  5
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 6 of 23 PageID #: 6




create[] an appropriate backup dataset inventory.” Id. at 2:10-12. But these methods were flawed,

because they were “consumptive of time and processing resources.” Id. at 2:12-14.

       24.     The ’244 patent discloses and claims a specific and inventive technical solution that

overcomes this particular technological problem in the realm of computer-based backup data

storage systems. The invention “quickly creates an accurate backup dataset inventory” in a

specific and inventive technological way: the invention suspends write operations to the body of

data to be copied, makes an instant virtual copy of the data, and captures contents of a “source

dataset inventory cross-referencing datasets in the source data and locations where those datasets

are stored.” Id. at 2:26-30; claim 1. Then, the invention “incorporates the captured source dataset

inventory into a backup dataset inventory cross-referencing the names of datasets in the backup

copy and their locations in the backup copy.” Id. at 2:36-41; Claim 1. By using “metadata

constructs” (e.g., the “source dataset inventory” and “backup dataset inventory”), the invention

“eases and speeds the process of locating a particular backup dataset because the backup datasets

are inventoried.” Id. at 3:12-14. For example, when a user requests access to a backup dataset X,

the invention first consults the “backup dataset inventory to locate the dataset X, and once located,

access[es] the volume [] containing that dataset.” Id. at 9:2-7.

       25.     Claim 1 of the ’244 patent includes limitations that, alone or in combination, are

directed to inventive concepts that were unconventional and not well-known or routine at the time

of the inventions. For example, claim 1 recites “capturing contents of a source dataset inventory

cross-referencing datasets in the source data and locations in the body of source data where the

datasets are stored” and “adding the captured contents to a backup dataset inventory cross-

referencing datasets in the backup copy and locations in the backup copy where the backup copy

datasets are stored.” ’244 patent at Claim 1. Additional claims require limitations that, alone or



                                                 6
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 7 of 23 PageID #: 7




in combination, are directed to inventive concepts that also were unconventional and not well-

known or routine, such as “accessing the backup dataset inventory to locate a specified dataset in

the backup copy” that allows for quick retrieval of an individual dataset. Id. at Claim 7. Unlike

the prior art, which failed to provide these features, the ’244 patent advantageously “creates an

accurate backup dataset inventory” that decreases processing time. Id. at 2:12-32.

       26.     By providing for faster retrieval times of any individual dataset within a body of

source data backed up, the inventions disclosed in and claimed by the ’244 patent are directed to

an improvement to computer functionality because the improvement claimed by the ’244 patent

increases efficiency and computer functionality over the prior art systems, and known data

management systems did not achieve this efficiency and computer functionality in this manner.

       B.      U.S. Patent No. 6,959,369

       27.     Actifio is the sole and exclusive owner, by assignment, of all right, title, and interest

in U.S. Patent No. 6,959,369, entitled “Method, System, and Program for Data Backup.” The ’369

Patent was duly and legally issued by the U.S. Patent and Trademark Office on October 25, 2005.

The named inventors of the ’369 patent are Lyn Lequam Ashton, Anthony Steve Pearson, Anand

Rao Savur, and John Glenn Thompson. A copy of the ’369 patent is attached as Exhibit 2. The

’369 patent is related to the ’244 patent, shares the same inventors of the ’244 patent, and

incorporates the ’244 patent by reference. ’369 patent at 1:7-13.

       28.     Prior art techniques for generating backup data entailed the creation of “point-in-

time copies” or “snapshots”—which are instant virtual copies—of an entire volume of data. See

’369 patent at 1:43-57; 2:4-14. But these prior art instant virtual copies “can involve tens of

thousands of files.” Id. at 2:4-5. Recovering individual files within this large volume of data was

“consumptive of time and processing resources.” Id. at 3:8-10; ’244 patent at 1:66-2:16.



                                                  7
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 8 of 23 PageID #: 8




       29.     The ’369 patent discloses and claims a specific and inventive technical solution that

overcomes this particular technological problem in the realm of backup data storage systems.

When a body of source data is to be backed up, the invention creates a “backup dataset inventory,”

that “includes a backup dataset identifier and an originating source volume,” and a “storage media

inventory” that includes the “originating source volume identifier and a storage media identifier

for each dataset of the source data.” ’369 patent at 3:16-24, Claim 1. These dataset inventories

allow the invention to restore individual datasets quickly, without having to retrieve entire volumes

of data (which would cost time and storage inefficiencies), or to individually backup each

individual dataset in the first place. Id. at 3:40-45. For example, if one needs to restore a specific

dataset, e.g., dataset X, the ’369 patent discloses the inventive use of a “backup dataset inventory

to identify a source volume from which the requested backup dataset originated.” Id. at 10:57-60.

This “storage media inventory” is in turn used “to identify the storage media on which the source

volume [] is stored,” and “recover[] the requested backup dataset from [the] storage media.” Id.

at 10:63-67; Claim 1.

       30.     Claim 1 of the ’369 patent includes limitations that, alone or in combination, are

directed to inventive concepts that were unconventional and not well-known or routine at the time

of the inventions. For example, claim 1 recites “creating a backup dataset inventory when creating

the backup copy, wherein the backup dataset inventory comprises a backup dataset identifier and

an originating source volume identifier for each dataset of the source data” and “creating a storage

media inventory when copying the backup copy to the storage medium, wherein the storage media

inventory comprises the originating source volume identifier and a storage media identifier for

each dataset of the source data.” ’369 patent at Claim 1. Additional claims require limitations

that, alone or in combination, are directed to inventive concepts that also were unconventional and



                                                  8
  Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 9 of 23 PageID #: 9




not well-known or routine, such as “using the backup dataset inventory to identify an originating

source volume” and “using the storage media inventory to identify the storage medium on which

the originating source volume resides” in the process of recovering the dataset from the storage

medium (claim 5) and “copying the dataset from the storage medium to a source volume” (claim

6). Unlike the prior art, which failed to provide these features in data backup, the ’369 patent

advantageously provides an efficient backup of data and data recovery. Id. at 3:3-10.

       31.     By “provid[ing] a technique to efficiently recover” specific datasets without having

to recover an entire volume or an entire application (e.g., an entire database), the inventions

disclosed in and claimed by the ’369 patent are directed to an improvement to computer

functionality because the improvement claimed by the ’369 patent increases efficiency and

computer functionality over the prior art systems, and known data management systems did not

achieve this efficiency and computer functionality in this manner. ’369 patent at 12:5-9.

       C.      U.S. Patent No. 9,495,435

       32.     Actifio is the sole and exclusive owner, by assignment, of all right, title, and interest

in U.S. Patent No. 9,495,435, entitled “System and Method for Intelligent Database Backup.” The

’435 patent was duly and legally issued by U.S. Patent and Trademark Office on November 15,

2016. The named inventors of the ’435 patent are Xiangdong Zhang, Madhav Mutalik, and

Sachindra Kumar. A copy of the ’435 patent is attached as Exhibit 3.

       33.     Business are often required to making multiple copies of backup data. ’435 patent

at 1:46-53. Making regular backups of data guards against multiple potential failures, such as

corruption, hardware, or software failure. Id. at 1:55-58. Prior to the ’435 patent, “efficiently and

incrementally” . . . captur[ing] and protect[ing] data that resided on out-of-band drives,” including

data hosted on remote databases, was problematic as these drives cannot be accessed directly

through an organizations network. Id. at 40:19-41.
                                                  9
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 10 of 23 PageID #: 10




       34.     The ’435 patent discloses and claims a specific and inventive technical way to more

efficiently backup databases, including remote databases, through the use of a “remote host.” Id.

at 2:24-27, claim 1. In particular, when a backup of a database is to be created, a backup request

is transmitted to the remote host, and a “staging disk” is used by the remote host to perform a full

backup of the volume of database storage, resulting in a first “point-in-time image” of the staging

disk using a database backup tool provided by a database vendor (such as Oracle RMAN for Oracle

databases). Then, a second backup request is transmitted to the remote host, which uses the

database backup tool to perform an incremental backup of the volume (e.g., backup only the

changes made since the original backup) to the staging disk, generating a second point-in-time

image of the staging disk for the second time. Id. at claim 1. These point-in-time copies of the

databases are snapshots, which are “virtual full backups of the database under protection and have

all of the characteristics of in-band backups.” Id. at 48:31-33. The inventions disclosed and

claimed by the ’435 patent thus creates intelligent database backups that can be used for multiple

purposes, such as to safeguard against corruption or human error, to facilitate the development and

testing of new applications based on the same database, or to comply with legal policies. See id.

at 1:55-2:2; 2:24-26.

       35.     Claim 1 of the ’435 patent includes limitations that, alone or in combination, are

directed to inventive concepts that were unconventional and not well-known or routine at the time

of the inventions. For example, claim 1 recites “transmitting, by the computing device, a first

backup request at a first time to the remote host comprising data indicative of a volume on the

database storage to back up according to the protection policy”; “presenting, by the computing

device, a staging disk to the remote host so that the remote host can perform a full backup of the

volume to the staging disk using a database backup tool provided by a vendor of the database



                                                10
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 11 of 23 PageID #: 11




storage in response to the first backup request”; and “generating, by the computing device, a first

point-in-time image of the staging disk for the first time, wherein the first point-in-time image

preserves the database structure such that the first point-in-time image can be loaded as an

operational database.” ’435 patent at claim 1. Unlike the prior art, in which “captur[ing] and

protect[ing] data that resided on out-of-band drives” was problematic, the ’435 patent allows one

to easily capture incremental copies of remote databases using “smaller storage space, more

effective deduplication, and more efficient data management.” Id. at 40:42-52.

       36.     By providing the means to “efficiently and incrementally . . . capture and protect

data that reside[s] on out-of-band drives,” the inventions disclosed in and claimed by the ’435

patent are directed to an improvement to computer functionality because the improvement claimed

by the ’435 patent increases efficiency and computer functionality over the prior art systems, and

known data management systems did not achieve this efficiency and computer functionality in this

manner. ’435 patent at 44:22-24.

       D.      U.S. Patent No. 10,013,313

       37.     Actifio is the sole and exclusive owner, by assignment, of all right, title, and interest

in U.S. Patent No. 10,013,313, entitled “Integrated Database and Log Backup.” The ’313 patent

was duly and legally issued by the U.S. Patent and Trademark Office on July 3, 2018. The named

inventors of the ’313 patent are Xiangdong Zhang, Uday Tekade, Sachindra Kumar, and Madhav

Mutalik. A copy of the ’313 patent is attached as Exhibit 4.

       38.     Database backups involve making (1) point in time copies of the database and

(2) its associated logs. Using prior art techniques, a single scheduled policy could backup both

(backup database and the logs), or a separate schedule policy could backup both at different times.

Both techniques had problems. A “single schedule protection scheme is not able to achieve a

desired recovery point objective (RPO).” ’313 patent at 1:29-34. That is, one could not recover
                                                  11
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 12 of 23 PageID #: 12




the database up to any point in time, as there would inevitably be gaps between each point in time

copy. A separate schedule protection scheme “results in two individual streams between database

backup and log backup without apparent relationships, making it harder when it comes to restoring

data.” Id. at 1:34-38.

       39.     The ’313 patent discloses and claims a specific and inventive technical solution that

overcomes these particular technological problems. In contrast to the prior art, the invention of

the ’313 patent, protects “databases and logs” with “different backup schedule[s]” to achieve a

desired recovery point objective. Id. at 5:36-38. This is achieved through the use of a “host agent”

that runs on a database server. Id. at Claim 1. The ’313 patent also discloses assigning unique

“identifiers” to a database backup and maintaining a “dependency relationship” between the

database backups and log backups. Id. at 2:1-6; Claim 1. The inventions disclosed and claimed

by the ’313 patent thus allow for the recovery of point-in-time backup copies of a database,

including both the database itself and its associated logs.

       40.     Claim 1 of the ’313 patent includes limitations that, alone or in combination, are

directed to inventive concepts that were unconventional and not well-known or routine at the time

of the inventions. For example, claim 1 recites “determin[ing] the backup type, the backup type

including at least one of a database backup type, a log backup type, and a composite database

backup and log backup type”; “transmit[ing] a database backup type instruction at a first time, to

a host agent running on a database server, to create a first database backup”; “assign[ing] a first

identifier to the first database backup, the first identifier including a first composite backup

identifier indicative of a first set of log backups that share a first dependency relationship with the

first database backup”; “transmit[ing] a log backup type instruction at a second time, to the host

agent running on the database server, to create a first log backup”; “assign[ing] the first identifier



                                                  12
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 13 of 23 PageID #: 13




to the first log backup when the first time comprises a most recent prior database backup time to

the second time”; “assign[ing] a second identifier to the first log backup when a most recent prior

database backup time to the second time is associated with a second database backup, the second

identifier including a second composite backup identifier indicative of a second set of log backups

that share a second dependency relationship with the second database backup, the second set of

log backups including the first log backup”; “transmit[ing] a composite database and log backup

type instruction at a third time, to the host agent running on the database server, to create a

composite database and log backup including a third database backup and a second log backup”;

and “assign[ing] a third identifier to the composite database and log backup, the third identifier

including a third composite backup identifier indicative of a third set of log backups that share a

third dependency relationship with the third database backup, the third set of log backups including

the second log backup; thereby performing data backup of databases and associated logs with one

schedule such that a full backup of both a database and its associated log can be retrieved for a

desired point in time.” ’313 patent at Claim 1. Additional claims require limitations that, alone

or in combination, are directed to inventive concepts that were also unconventional and not well-

known or routine, such as “restor[ing] and recovery of the database associated with the

application.” Unlike the prior art, which failed to provide these features in database backup and

recovery, the ’313 patent advantageously provides for the efficient recovery of point-in-time

backup copies of a database, including both the database and the database’s associated logs. ’313

patent at 5:42-44.

       41.     By providing a technique to efficiently recover point-in-time backup copies of a

database by “maintain[ing] the relationships between data backups and its dependent log backups”

the inventions disclosed in and claimed by the ’313 patent are directed to an improvement to



                                                13
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 14 of 23 PageID #: 14




computer functionality because the improvement claimed by the ’313 patent increases efficiency

and computer functionality over the prior art systems, and known data management systems did

not achieve this efficiency and computer functionality in this manner. ’313 patent at 5:36-44.

                   COUNT I – RUBRIK INFRINGES THE ’244 PATENT

       42.     Actifio hereby incorporates the allegations of Paragraphs 1-41.

       43.     Rubrik has infringed and continues to directly infringe one or more claims of the

’244 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a).

       44.     Rubrik has induced and continues to induce infringement of one or more claims of

the ’244 patent by encouraging customers to use the Accused Products in a manner that directly

infringes those claims. Despite its knowledge of the existence of the ’244 patent, since at least the

filing of this Complaint, Rubrik, upon information and belief, continues to encourage, instruct,

enable, and otherwise cause its customers to use the Accused Products in a manner that infringes

one or more claims of the ’244 patent. Upon information and belief, Rubrik specifically intends

that its customers use the Accused Products in a manner that infringes one or more claims of the

’244 patent by, at minimum, providing instructions and/or support documentation directing

customers on how to use the Accused Products in an infringing manner, in violation of 35 U.S.C.

§ 271(b).

       45.     Rubrik has contributed and continues to contribute to the infringement of one or

more claims of the ’244 patent. Upon information and belief, Rubrik knows that the Accused

Products are especially made and/or adapted for users to infringe one or more claims of the ’244

patent and are not staple articles or commodities of commerce suitable for substantial non-




                                                 14
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 15 of 23 PageID #: 15




infringing use. Rubrik’s manufacture and sale of the Accused Products constitutes contributory

infringement in violation of 35 U.S.C. § 271(c).

       46.     Attached as Exhibit 5 is a claim chart that provides examples of Rubrik’s

infringement of one or more claims of the ’244 patent in violation of 35 U.S.C. §§ 271(a), (b), and

(c).

       47.     By at least the filing of the complaint, Actifio has disclosed to Rubrik the existence

of the ’244 patent and identified at least some of Rubrik’s and/or others’ activities that infringe at

least one or more claims of the ’244 patent. Based on this disclosure, Rubrik has knowledge of

the ’244 patent and its activities infringing, inducing infringement of, or contributing to the

infringement of the ’244 patent.

       48.     By continuing to infringe at least one or more claims of the ’244 patent, by at least

the time of this complaint, despite having knowledge of the ’244 patent and having knowledge of

its activities that infringe, induce the infringement of, or contribute to the infringement of one or

more claims of the ’244 patent, Rubrik’s continued infringement is willful.

       49.     Actifio is entitled to recover from Rubrik the damages sustained as a result of

Rubrik’s infringement of one or more claims of the ’244 patent in an amount not yet determined.

Because Rubrik’s continued infringement is willful, Actifio is entitled to recover up to three times

the amount of damages assessed in this case for Rubrik’s infringement of one or more claims of

the ’244 patent. In addition, Rubrik’s infringement of one or more claims of the ’244 patent will

continue to damage Actifio, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                   COUNT II – RUBRIK INFRINGES THE ’369 PATENT

       50.     Actifio hereby incorporates the allegations of Paragraphs 1-49.



                                                 15
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 16 of 23 PageID #: 16




       51.     Rubrik has infringed and continues to directly infringe one or more claims of the

’369 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a).

       52.     Rubrik has induced and continues to induce infringement of one or more claims of

the ’369 patent by encouraging customers to use the Accused Products in a manner that directly

infringes those claims. Despite its knowledge of the existence of the ’369 patent, since at least the

filing of this Complaint, Rubrik, upon information and belief, continues to encourage, instruct,

enable, and otherwise cause its customers to use the Accused Products in a manner that infringes

one or more claims of the ’369 patent. Upon information and belief, Rubrik specifically intends

that its customers use the Accused Products in a manner that infringes one or more claims of the

’369 patent by, at minimum, providing instructions and/or support documentation directing

customers on how to use the Accused Products in an infringing manner, in violation of 35 U.S.C.

§ 271(b).

       53.     Rubrik has contributed and continues to contribute to the infringement of one or

more claims of the ’369 patent. Upon information and belief, Rubrik knows that the Accused

Products are especially made and/or adapted for users to infringe one or more claims of the ’369

patent and are not staple articles or commodities of commerce suitable for substantial non-

infringing use. Rubrik’s manufacture and sale of the Accused Products constitutes contributory

infringement in violation of 35 U.S.C. § 271(c).

       54.     Attached as Exhibit 6 is a claim chart that provides examples of Rubrik’s

infringement of one or more claims of the ’369 patent in violation of 35 U.S.C. §§ 271(a), (b), and

(c)




                                                 16
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 17 of 23 PageID #: 17




       55.     By at least the filing of the complaint, Actifio has disclosed to Rubrik the existence

of the ’369 patent and identified at least some of Rubrik’s and/or others’ activities that infringe at

least one or more claims of the ’369 patent. Based on this disclosure, Rubrik has knowledge of

the ’369 patent and its activities infringing, inducing infringement of, or contributing to the

infringement of the ’369 patent.

       56.     By continuing to infringe at least one or more claims of the ’369 patent, by at least

the time of this complaint, despite having knowledge of the ’369 patent and having knowledge of

its activities that infringe, induce the infringement of, or contribute to the infringement of one or

more claims of the ’369 patent, Rubrik’s continued infringement is willful.

       57.     Actifio is entitled to recover from Rubrik the damages sustained as a result of

Rubrik’s infringement of one or more claims of the ’369 patent in an amount not yet determined.

Because Rubrik’s continued infringement is willful, Actifio is entitled to recover up to three times

the amount of damages assessed in this case for Rubrik’s infringement of one or more claims of

the ’369 patent. In addition, Rubrik’s infringement of one or more claims of the ’369 patent will

continue to damage Actifio, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                  COUNT III – RUBRIK INFRINGES THE ’435 PATENT

       58.     Actifio hereby incorporates the allegations of Paragraphs 1-57.

       59.     Rubrik has infringed and continues to directly infringe one or more claims of the

’435 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a).

       60.     Rubrik has induced and continues to induce infringement of one or more claims of

the ’435 patent by encouraging customers to use the Accused Products in a manner that directly



                                                 17
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 18 of 23 PageID #: 18




infringes those claims. Despite its knowledge of the existence of the ’435 patent, since at least the

filing of this Complaint, Rubrik, upon information and belief, continues to encourage, instruct,

enable, and otherwise cause its customers to use the Accused Products in a manner that infringes

one or more claims of the ’435 patent. Upon information and belief, Rubrik specifically intends

that its customers use the Accused Products in a manner that infringes one or more claims of the

’435 patent by, at minimum, providing instructions and/or support documentation directing

customers on how to use the Accused Products in an infringing manner, in violation of 35 U.S.C.

§ 271(b).

       61.     Rubrik has contributed and continues to contribute to the infringement of one or

more claims of the ’435 patent. Upon information and belief, Rubrik knows that the Accused

Products are especially made and/or adapted for users to infringe one or more claims of the ’435

patent and are not staple articles or commodities of commerce suitable for substantial non-

infringing use. Rubrik’s manufacture and sale of the Accused Products constitutes contributory

infringement in violation of 35 U.S.C. § 271(c).

       62.     Attached as Exhibit 7 is a claim chart that provides examples of Rubrik’s

infringement of one or more claims of the ’435 Patent in violation of 35 U.S.C. §§ 271(a), (b), and

(c).

       63.     By at least the filing of the complaint, Actifio has disclosed to Rubrik the existence

of the ’435 patent and identified at least some of Rubrik’s and/or others’ activities that infringe at

least one or more claims of the ’435 patent. Based on this disclosure, Rubrik has knowledge of

the ’435 patent and its activities infringing, inducing infringement of, or contributing to the

infringement of the ’435 patent.




                                                 18
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 19 of 23 PageID #: 19




       64.     By continuing to infringe at least one or more claims of the ’435 patent, by at least

the time of this complaint, despite having knowledge of the ’435 patent and having knowledge of

its activities that infringe, induce the infringement of, or contribute to the infringement of one or

more claims of the ’435 patent, Rubrik’s continued infringement is willful.

       65.     Actifio is entitled to recover from Rubrik the damages sustained as a result of

Rubrik’s infringement of one or more claims of the ’435 patent in an amount not yet determined.

Because Rubrik’s continued infringement is willful, Actifio is entitled to recover up to three times

the amount of damages assessed in this case for Rubrik’s infringement of one or more claims of

the ’435 patent. In addition, Rubrik’s infringement of one or more claims of the ’435 patent will

continue to damage Actifio, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                  COUNT IV – RUBRIK INFRINGES THE ’313 PATENT

       66.     Actifio hereby incorporates the allegations of Paragraphs 1-65.

       67.     Rubrik has infringed and continues to directly infringe one or more claims of the

’313 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a).

       68.     Rubrik has induced and continues to induce infringement of one or more claims of

the ’313 patent by encouraging customers to use the Accused Products in a manner that directly

infringes those claims. Despite its knowledge of the existence of the ’313 patent, since at least the

filing of this Complaint, Rubrik, upon information and belief, continues to encourage, instruct,

enable, and otherwise cause its customers to use the Accused Products in a manner that infringes

one or more claims of the ’313 patent. Upon information and belief, Rubrik specifically intends

that its customers use the Accused Products in a manner that infringes one or more claims of the



                                                 19
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 20 of 23 PageID #: 20




’313 patent by, at minimum, providing instructions and/or support documentation directing

customers on how to use the Accused Products in an infringing manner, in violation of 35 U.S.C.

§ 271(b).

       69.     Rubrik has contributed and continues to contribute to the infringement of one or

more claims of the ’313 patent. Upon information and belief, Rubrik knows that the Accused

Products are especially made and/or adapted for users to infringe one or more claims of the ’313

patent and are not staple articles or commodities of commerce suitable for substantial non-

infringing use. Rubrik’s manufacture and sale of the Accused Products constitutes contributory

infringement in violation of 35 U.S.C. § 271(c).

       70.     Attached as Exhibit 8 is a claim chart that provides examples of Rubrik’s

infringement of one or more claims of the ’313 Patent in violation of 35 U.S.C. §§ 271(a), (b), and

(c).

       71.     By at least the filing of the complaint, Actifio has disclosed to Rubrik the existence

of the ’313 patent and identified at least some of Rubrik’s and/or others’ activities that infringe at

least one or more claims of the ’313 patent. Based on this disclosure, Rubrik has knowledge of

the ’313 patent and its activities infringing, inducing infringement of, or contributing to the

infringement of the ’313 patent.

       72.     By continuing to infringe at least one or more claims of the ’313 patent, by at least

the time of this complaint, despite having knowledge of the ’313 patent and having knowledge of

its activities that infringe, induce the infringement of, or contribute to the infringement of one or

more claims of the ’313 patent, Rubrik’s continued infringement is willful.

       73.     Actifio is entitled to recover from Rubrik the damages sustained as a result of

Rubrik’s infringement of one or more claims of the ’313 patent in an amount not yet determined.



                                                 20
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 21 of 23 PageID #: 21




Because Rubrik’s continued infringement is willful, Actifio is entitled to recover up to three times

the amount of damages assessed in this case for Rubrik’s infringement of one or more claims of

the ’313 patent. In addition, Rubrik’s infringement of one or more claims of the ’313 patent will

continue to damage Actifio, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                          JURY DEMAND

        74.     In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

respectfully demands a jury trial of all issues triable to a jury in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Actifio respectfully requests that the Court enter judgement as follows and

against Rubrik, granting the following:

        A.     Judgment that Rubrik has infringed one or more claims of each of the Patents-in-

               Suit;

        B.     Judgment that Rubrik has induced others to infringe one or more claims of each the

               Patents-in-Suit;

        C.     Judgment that Rubrik has contributed to infringement by others of one or more

               claims of each of the Patents-in-Suit;

        D.     An award of damages adequate to compensate Actifio for the infringement that has

               occurred, pursuant to 35 U.S.C. § 284, including prejudgment and post-judgment

               interest;

        E.     An accounting and/or supplemental damages for all damages occurring after any

               discovery cutoff and up to the time that the Court decides Actifio’s entitlement to a

               permanent injunction;



                                                   21
Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 22 of 23 PageID #: 22




    F.    Judgment that Rubrik’s continued direct and indirect infringement of the Asserted

          Patents has been willful;

    G.    An award of treble damages for willful infringement pursuant to 35 U.S.C. § 284;

    H.    An Order finding that Rubrik’s actions make this case exceptional under 35 U.S.C.

          § 285 and awarding Actifio its reasonable attorneys’ fees, including prejudgment

          interest on such fees;

    I.    An order preliminarily and permanently enjoining Rubrik, its officers, agents,

          servants, employees, and attorneys, and all those persons acting in concert or

          participation with them from further acts of infringement of the Patents-in-Suit;

    J.    An award of costs and expenses in this action; and

    K.    An award to Actifio of such further relief as this Court deems just and proper.

    L.    That Rubrik and any of its affiliates, subsidiaries, officers, directors, employees,

          agents, representatives, licensees, successors, assigns, and all those acting for any of

          them and/or on any of their behalf, or acting in concert with any of them directly or

          indirectly, be permanently enjoined from infringing of inducing others to infringe

          the Patents-in-Suit;

    M.    An award of damages sufficient to compensate Actifio for Rubrik’s willful

          infringement under 35 U.S.C. § 284;

    N.    Costs and expenses in this action;

    O.    An award of prejudgment and post-judgment interest; and

    P.    Such other and further relief as the Court may deem just and equitable.




                                             22
 Case 1:20-cv-00886-CFC Document 1 Filed 06/29/20 Page 23 of 23 PageID #: 23




Dated: June 29, 2020               RICHARDS, LAYTON & FINGER


                                   /s/ Kelly E. Farnan
                                   Kelly E. Farnan (#4395)
                                   farnan@rlf.com
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Tel: (302) 651-7705

                                   OF COUNSEL:

                                   LATHAM & WATKINS, LLP
                                   Maximilian A. Grant (pro hac vice)
                                   max.grant@lw.com
                                   Tiffany Weston (pro hac vice)
                                   tiffany.weston@lw.com
                                   555 Eleventh Street, N.W., Ste. 1000
                                   Washington, DC 20004
                                   Tel: (202) 637-2200

                                   S. Giri Pathmanaban (pro hac vice)
                                   giri.pathmanaban@lw.com
                                   140 Scott Drive
                                   Menlo Park, CA 95025
                                   Tel: (650) 328-4600

                                   Marc Zubick (pro hac vice)
                                   marc.zubick@lw.com
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, IL 60611
                                   Tel: (312) 876-7606

                                   Nathanial McPherson (pro hac vice)
                                   nathanial.mcpherson@lw.com
                                   200 Clarendon Street
                                   Boston, MA 02116
                                   Tel: (617) 880-4572

                                   Counsel for Plaintiff Actifio, Inc.




                                     23
